ANDREWS, Judge.
Ruth E. Ennis purchased a business from Eve Pence for $3,000. The purchase price included furniture, fixtures and inventory. A purcháse money chattel mortgage and note was executed by the purchaser in the amount of $2,000, payable $1,000 each year for two years. The mortgage was made subject to a lease of the premises in which the business was located. No payments were made, and upon default, Eve Pence elected to disregard the mortgage and to sue at law on the note.
The matter came on for trial without a jury. The court found that the purchaser was entitled to a credit of $500 for a unit of the equipment which was offered to be returned, and was entitled to other credits, leaving a balance due of $750. The record on appeal does not contain a transcript or narrative report of the trial. We must, therefore, affirm. See East Coast Dry Goods Co., Inc. v. Somerset Sportswear, Inc., Fla.App.1963, 151 So.2d 68; Widmeyer v. Olds, Fla.App. 1962, 144 So.2d 825; Pan American Metal Products Co., Inc. v. Healy, Fla.App. 1962, 138 So.2d 96, certiorari dismissed without opinion, Fla.1962, 143 So.2d 651; and Insana v. Hasty, Fla. App.1959, 109 So.2d 791.
Affirmed.
SMITH, C. J., and ALLEN, J., concur.